On application for rehearing made by plaintiffs, it is alleged that, since the appeal was lodged in this court, Mrs. Juanita R. Pegues, warrantor of plaintiffs' title, has died; that her succession has been opened; and that defendants, her heirs, have accepted her succession unconditionally, and have been sent into possession of all of the property of her estate.
Based upon this alleged state of facts, and upon the authority of Berry v. Wagner, 151 La. 464, 91 So. 837, plaintiffs have filed and tendered in this court a plea of estoppel, and contend that, having accepted unconditionally the succession of their mother, defendants became her warrantors of the title in dispute, and are precluded from contesting in this case the title which the de cujus made and warranted to plaintiffs.
A rehearing was granted for the sole purpose of determining whether the case should be remanded to take evidence as to this issue and to have same passed upon in the court below.
In support of their plea of estoppel, plaintiffs have filed in this court certified copies of the petition of defendants purporting to accept purely and simply the succession of *Page 159 
their mother, and also of the judgment recognizing defendants as her heirs, and sending them into possession of the estate of the deceased.
This court has no original jurisdiction to consider such documents as evidence of the unconditional acceptance of the succession of the decedent by defendants. Ryland v. Harve M. Wheeler Lumber Co., 146 La. 787, 84 So. 55; State v. Police Jury of Parish of St. Charles, 28 La. Ann. 272.
For this reason, and for the reason that we consider the plea of estoppel as presenting a serious question, it becomes necessary to remand the case.
It is therefore ordered that our decree be vacated, and that this case be remanded to the Second judicial district court for the parish of Bossier, with directions to the presiding judge to admit evidence, pro and con, as to such alleged acceptance of the succession of their mother by defendants, and to determine whether the plea of estoppel tendered herein by plaintiffs is well founded or not. The right of defendants to make all proper defenses, and of plaintiffs or defendants to appeal from the judgment rendered, is hereby reserved.